
	
		I
		112th CONGRESS
		1st Session
		H. R. 1922
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Quayle (for
			 himself, Mr. Flake,
			 Mr. Franks of Arizona,
			 Mr. Gosar,
			 Mr. Schweikert,
			 Mr. King of New York, and
			 Mrs. Miller of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide U.S. Customs and Border Protection with access
		  to Federal lands to carry out certain security activities in the Southwest
		  border region, and for other purposes.
	
	
		1.Border security on certain
			 Federal lands
			(a)Support for
			 border security
				(1)In
			 generalNotwithstanding any
			 other provision of law, U.S. Customs and Border Protection shall have access to
			 Federal lands for security activities, including—
					(A)routine motorized patrols; and
					(B)the deployment of
			 temporary tactical infrastructure.
					(2)OperationThe
			 security activities described in paragraph (1) shall be conducted, to the
			 maximum extent practicable, in a manner that the Secretary of Homeland Security
			 determines will best protect the natural and cultural resources on Federal
			 lands.
				(b)Limitation
			 regarding intermingled private and State landThis section shall not apply to any private
			 or State-owned land within the boundaries of Federal lands.
			(c)Federal lands
			 definedIn this section, the
			 term Federal lands includes all land, including a component of
			 the National Wilderness Preservation System, under the control of any Federal
			 department or agency with legal jurisdiction over such land that is located
			 within 150 miles of the Southwest border region.
			
